STATE OF LOUISIANA

            COURT OF APPEAL, FIRST CIRCUIT

REED     BENNETT,         AS     NEXT    FRIEND                                        NO.        2021      CW       1447
AND    ON    BEHALF       OF     TWO    MINOR
CHILDREN,          KIRALY        KAISER      AND
AYANNA       KAISER


                                                                                       FEBRUARY            14,       2022




In    Re:          Reed        Bennett,        as       Next     Friend     of        the        Minor      Children,

                   Kiraly             Kaiser        and        Ayanna       Kaiser,               applying              for
                   supervisory              writs,          21st      Judicial                  District             Court,
                   Parish        of    Livingston,          No.     170318.




BEFORE:            MCCLENDON,           WELCH,       AND    THERIOT,        JJ.


         WRIT      GRANTED           WITH    ORDER.        The     district           court'      s    October          25,
2021        judgment,           denying        and       dismissing         plaintiff/ relator,                        Reed
Bennett' s,             Petition         for        Appointment            of        Tutor,           is    a        final,
appealable             judgment.         See     La.       Code     Civ.        P.     arts.          1841 &          2083.
Thus,       the    writ        application          is    granted     for        the       limited         purpose          of
remanding          this        matter    to    the       district     court           with       instructions               to
grant       an     appeal        to    plaintiff           pursuant        to        his    timely         notice           of
intent       to        apply     for     supervisory writs.                     See        in    re    Howard,          541
So. 2d      195,       197 (    La.     1989) ( per curiam) .                   In     the       event      plaintiff
seeks       to    appeal        the    district          court' s    judgment,              he    shall         submit       a
new order for appeal to the district court within thirty days of
this     order.          Additionally,              a    copy of     this        court' s         order         is   to be
included          in   the     appellate       record.


                                                           PMC
                                                           JEW
                                                          MRT




COURT       OF APPEAL,          FIRST       CIRCUIT




       DEPUTY          LERK     OF    COURT
              FOR      THE     COURT